                                                                                                AARON R. EASLEY
                                                                                                (908) 237-1660
                                                                                       aeasley@sessions-law.biz
                                                January 24, 2020

Via ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1305
New York, NY 10007

         Re:     Justin M. Finucane v. Nationwide Credit, Inc. et al.
                 Case No. 1:19-cv-11090

Dear Judge Engelmayer:

      Sessions, Fishman, Nathan & Israel represents defendants in this matter.
Currently, the parties scheduled to appear before Your Honor for a Scheduling
Conference on February 11, 2020.

        This letter serves as the undersigned’s request, with consent from counsel for
plaintiff, that the Conference be adjourned. The impetus for this request is that the
undersigned will be out of state on the date assigned by the Court. Counsel have
conferred and determined February 18 and 21 are open on their respective calendars, and
they are hopeful Your Honor is available to on either date between the 11 a.m. and 1 p.m.
time frame.

                                                            Respectfully submitted,

                                                            /s/ Aaron R. Easley
                                                            Aaron R. Easley
ARE:cjg
cc: Counsel of Record (via ECF)

          Granted. The Court is unavailable on either of the dates proposed by counsel. The
          Initial Pretrial Conference is adjourned to March 6, 2020, at 10:00 a.m. Pre-conference
          submissions are due by March 2, 2020. SO ORDERED.


                                PaJA.�
                             __________________________________
                                   PAUL A. ENGELMAYER           1/24/2020
                                   United States District Judge
                          3 Cross Creek Drive    Flemington, New Jersey   08822-4938
                          (908) 237-1660   (908) 237-1663 F    www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
